FORMSPO-BE-CSED BY & PRISONERAN PHLENG KERALA HIME GIPLAINT

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

(1)_Francista Weenande2 19:09 AOR
(Name of Plaintiff) (Inmate Number)

W7_ water Sk. wiles: Aurce PA 18702
(Address)

(2)

 

(Name of Plaintiff) (Inmate Number)

20°C Wl.

 

 

(Address)

(Each named party must be numbered,
and all names must be printed or typed)

VS.
(1) Coccechional officer Pool Richards
2) Sot. A\fosc’

(3)_Ly, Kone
(Names of Defendants)

(Each named party must be numbered,
and all names must be printed or typed)

(Case Number)

Coc \ch
CIVIL COMPLAINT

FILED
HARRISBURG, PA

JUL © 3 2020

Per__ OP

Deputy Clerk

 

TO BE FILED UNDER: Vf 42 U.S.C. § 1983 - STATE OFFICIALS
28 U.S.C. § 1331 - FEDERAL OFFICIALS

I. PREVIOUS LAWSUITS

A. If you have filed any other lawsuits in federal court while a prisoner, please list the caption and case
number including year, as well as the name of the judicial officer to whom it was assigned:

ol}=2018 iw See Stole AP virginia, the rest c€ the

Linc con tS unlesoun

at the JSrmse

 

Roretiact to
vOne iT SUDTENTE COU

JUL 0 1 2029
Middle
I. EXHAUSHON- OE ORNS CTV Ro IE DE filed 07/10/20 Page 2 of 9

In order to proceed in federal court, you must fully exhaust any available administrative remedies as to
each ground on which you request action.

A. Is there a prisoner grievance procedure available at your present institution? ~ Yes No

B. Have you fujly exhausted your available administrative remedies regarding each of your present
claims? Yes No

C. If your answer to “B” is Yes:

1. What steps did you take? 1 Filey Numerous of | Request and

Carivances

 
 

2. What was the result?

Ci me +O Call intemal APRaIrsS Lond Feivance WAS Never Peduened
D. If your answer to “B” is No, explain why not:

 

 

WI. DEFENDANTS

(1) Name of first defendant: _Poo\ RichordS

Employed as_Correchianal officer at Luzerne. County Covcectiwnal facility
Mailing address: 4 water St Wilkes: Ravee PA IG700

(2) Name of second defendant: ‘Ai Fore)
Employed as Secacunt at_ Luzerne Cosmby Correctional Facility
Mailing address: “QQ Wouter St \rilves Roove Pa [e70n * °

(3) Name of third defendant: Kane
Employed as _(Liepte nant at_ LuZerne Couns ty Correcd jena) Fac; lity
Mailing address: GQ woter sf wyill/es-Barre pA J2 70%,

(List any additional defendants, their employment, and addresses on extra sheets if necessary)

IV. STATEMENT OF CLAIM

(State here as briefly as possible the facts of your case. Describe how each defendant is involved, including
dates and places. Do not give any legal arguments or cite any cases or statutes. Attach no more than three

extra sheets if necessary.)

1. On Jone a AO3I0 _O+ CODA ine ———

 

Rel t

 
 

:20-CV- - ae) 1 Filed 07/10/20 Page 3 of
re t 40 Cv O1d61 eS C , oC EN Ae lad C Dh O Page = 2 winitex
2. tL, ) Start

— ee tht. Onoat and requested

Sab. oe Le, , Since bate. tot as geankec bnecc Coit ainone,

 

Kime, ok Mtn Quest qubatiuh ; C\. Pool Prcnacks bhen Cayeselu,

3. Make We WS Hoe pinnae, ONCE ne realised 1 ums S47 ah noid aa, dhe

Arnone Lol te requt dbao. oS Ft Cornonande ¢ * (Ag. diner Prey ko

‘ ‘ \ : , eo " at
malls sacl Meat Me wWitin ene wWNsetwWL  Exteaman Cord PluG »

* ‘ ( : : ;
idhile, veiled , Let go Yoo focwion monnen BC. While thetAttaraa
J J ae) J J

RELIEF

(State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes. ) “

dantages |
1. Twi like Compensatory in ei Cessi amaunt OF HEY, coca

Guacy Aunidive osnages in excess OF Hay OCK)

 

 

2. Tr uni like o Keep Seperate, Gackt me and al) the
Dachies imvoive ong For wo 4c be lbreentfere) to

(Rnolwec  <To\\

 

ZL Wil\ \ile  Pavl Richards to receive Ciscipidianey actians

 

 
Case 1:20-cv-01161-CCC-CA Document 1 Filed 07/10/20 Page 4 of 9

 

State mer! OL Claw

Ts fonpett+ me. Witte the OC PE pPEC Spmay. Whiek then ceouited

 

 

With mu cant oointec Ciwer being severely Doolen. cong sith
J J ‘ J i) oa) ‘ 3

‘ . 4
DrvoO ClotkS R NoMeECan Ss Lact Takronse Sus tyu cary Ow) A\\ Ave \aloif

 

Was ine fatled aad  Yne bethany Coccecdional Occieecs Cesponded

 

 

PloS Sorné whom | Cant cecal! 2 cf (atl Cl. Jones Cf. aDdect | Cf. StoHy

 

. >
(: l, Post ; LAC luds ag doe Caller Paul 2. noc bs ts OCeisseh vot

 

(ile Wainy OCicess AiooutDtaae jo hound ong Shading ,toeut Inia —

Wes bay for Ueto act up, 30 dcAt Munk oS Comte Ta Mnere

 

 

cund ent yes bo dati. This alt Was Dts no, dont wWile | teak mrousky

 

Cequeste d a Stato Lb. Plos onedical po Comt to may Oats.

lost quia } co t

 

 

de | r CE \ \ \ ¢ ( Ole vt \ Ye \S wn isnot ¢ . P. \ i-th \<

had done to me. tle Ihnen csned Cat Bielweds  2e cn Loaeds

 

Weck prof ulin ne Yen adonted to louk tried to Satie Wis,

 

ACHoAS Which WECEnt Juocatie. Bose sat Uk oe

 

Arecivsiltacl and fest Me jo Pe Placed iO Ara Cures ; yn tn Shoted

 

 

il
pal CAN CAVOLS We fo Cock mer, becavs¢ your otCicecs Heemsss |

 

Me and _\ oat tr s+ nem . pars fs ESA, boos A Loith Coit

 

t “> ‘ 4
CoO Pe Cetra poe 5 Viney Piece cl Lo tne Deu Case ;—tdlaect Vaen

4arcT. Avee\ Cawed Medica) to Come cosist anu Layories.. My ingucws

 

LWotrck not feawen Pato account ac Nocumentation and ht lesser attenpt ims

 

 

tae dun ay treateatot to Cantar My Wand. fuse Hnoowa | Yate +

 

Fequeshey for Yer tu do so- Duootquenty,, \ (oes Olaced een ia

My CEL with Wibntss larmelZ. erro: ihre | Yhia (Coatnoed to

 

Ai Bex tert — tralian tt bind a tiliiaety Die te tad rien hihi, |

 

 

4 ae * UaAtom Fortalnls. Geel; ag. | Wad Cont; awu ly a tiie j i: (o \Soio \Ac4S

 

Atcond Aik  Coont. and _| urs oti Peque ohn onedcat . and Boatly
(|. e. Called Vote Auri Shor on, Wares Vaeq oa  nucdse wreath

 

 

 
Case 1:20-cv-01161-CCC-CA Document 1 Filed 07/10/20 Page 5 of 9

 

 

‘
hth ean be Dedvee Suxxcll orlaad ken Stated Vo usu
‘
Call Yat doctor and. \ek aw Sang woth Jacin_of Ganonon oe Cace .

 

| das Linen Let} fa Stuer? Pein mod _diseoanGict, gat l wat Overngit

 

AW CL Came. | ren ooine d anotaer Cocceebenal. OCC icec amt non

 

 

Appl calale ,to__ta\\ Medren | aad Ey Plaine d fo lao Way my nani

Wos Unc Wau ik ded. A porommvate ly JO Minokts later « Bind

 

 

Ceonale Morse dame , mad Oosecued ny usoun d's cattent uel, Gad Ldikh

Coach + thie Stabion it Laovre A bat and  Vaat dint iDowid Let oe

 

 

Detoc eos to sent Ashe Me fo X=ANS « SHE A\So apt Mc anche”

 

Oi A\ Cor Dean and Budell nay

 

"“Tn5_ i5 4 diceet cecant of inant too%r Place ia Vas hate

 

\sted , and 1 Gon oct t+ ot taneq _oln Sivect atteaben oc

 

Const: buKone \ Braet S LE FE Viitalee A.

 

 

 

 

=
Heeriak co fesenerlag
——— (7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-01161-CCC-CA Document 1 Filed 07/10/20 Page 6 of 9

 

I declare under penalty of perjury that the foregoing is true and correct.

: . —_ +h
Signed this pone day of IG ,20009 .

Home prec J ‘ 4 LM c Loa,
(Signature of Plaintiff) !
Case 1:20-cv-01161-CCC-CA. Document 1 Filed 07/10/20 Page 7 of 9°

INMIATE REQUEST F ORM

*PRINT ALL INFORMATION*
EEL AEE TNT ORMATION*®

 

NAME: Herwowo/ez Erowid icc DATE: ££ -/4 «de 1

MODULE & CELL NUMBER: ob Cell | + ADMISSION DATE:

 

| REQUEST TO SEE: (PLEASE CIRCLE EIST

WARDEN Can + get G_Ariwl ovt of Jhe last ¢£ Months of

DEPUTY WARDEN RAY Two Actas For Cour} J2iepeses _
CAPTAIN :

LIEUTENANT eee
SERGEANT Thew lz You —
CORPORAL
PREA COORD
RECORDS
TREATMENT COORD
COUNSELOR
WORK RELEASE . se _
CHAPLAIN <=
D&A THERAPIST °
PSYCH DEPT
MEDICAL

PUB. DEFENDER
LIBRARIAN/NOTARY
BONDSMAN
TEACHER
OTHER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DO NOT WRITE BELOW THIS LINE
ERRNO 9047800800000000000001%0020000000000000000000000000000000000000000

DATE REQUEST ANSWERED: “2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

; - af 5 fi, . | f-
af 4 x47 AY aD ans gy
ANSWER: BS CC 4A "Leth (LLY ¥e Ohad |
LAA Sp =
Reaclvag ln Suprem@eonn

REFERRAL SENT TO: x : 2 JUL 6 1 apap
DATE RETURNED TO INMATE: MODULE/CELL: |
SIGNATURE OF STAFF: NM lddle

 

 

We

 
Case 1:20-cv-01161-CCC-CA Document 1 Filed 07/10/20 Page 8 of 9

FORMS TO BE COMPLETED BY PRISONERS FILING A CIVIL RIGHTS
COMPLAINT UNDER 42 U.S.C. § 1983 or 28 U.S.C. § 1331

COVER SHEET

THIS COVER SHEET CONTAINS IMPORTANT INFORMATION ABOUT FILING A
COMPLAINT AND YOUR OBLIGATIONS IF YOU DO FILE A COMPLAINT. READ AND
COMPLETE THE COVER SHEET BEFORE YOU PROCEED FURTHER.

kee fe a oe ofc ae oie 2k 2K 2k 2 of oc a 2k ake ake of oe ek fe ake ake oft oe fc fe fe 28 ok 2 oe ok 286 2 oi oe eof 2 28s 2 2 ake ofc oie fe e228 2K oie Re ie ee 2 A 2 oe oe ee 2 eo 2k 2s

The cost for filing a civil rights complaint is $350.00.

If you do not have sufficient funds to pay the full filing fee of $350.00 you need permission to proceed in forma pauperis.
However, the court will assess and, when funds exist, immediately collect an initial partial filing fee of 20 percent of the
greater of:

1) the average monthly deposits to your prison account for the past six months; or
2) the average monthly balance in your prison account for the past six months.

Thereafter, the institution in which you are incarcerated will be required to make monthly payments of 20% of the preceding
month's deposits credited to your account until the entire filing fee is paid.

CAUTION: YOUR OBLIGATION TO PAY THE FULL FILING FEE WILL CONTINUE REGARDLESS OF THE
OUTCOME OF YOUR CASE, EVEN IF YOUR COMPLAINT IS DISMISSED BEFORE THE DEFENDANTS ARE
SERVED.

fe 22K ee 2a fe of ofc fe ok 8 ACR 2 fe 2c oe of oe 2k 2k ofc oe ae fe fe 86 fC 2A eo AC oR ee 2 fe 2A of fe 2s ake oe ake 28 2 2 2S i Ae A 28 2 2 2A oe fee 9 2 2s A 2 oe

1. You shall file a complaint by completing and signing the attached complaint form and
mailing it to the Clerk of Court along with the full filing fee of $350.00. (In the event attachments
are needed to complete the allegations in the complaint, no more than three (3) pages of attachments
will be allowed.) If you submit the full filing fee along with the complaint, you DO NOT have to
complete the rest of the forms in this packet. Check here if you are submitting the filing fee with
the complaint form.

2. If you cannot afford to pay the fee, you may file a complaint under 28 U.S.C.
§ 1915 without paying the full filing fee at this time by completing the following: (1) Complaint
Form; (2) Application To Proceed In Forma Pauperis; and (3) Authorization Form. You must
properly complete, sign and submit all three standard forms or your complaint may be returned to
you by the Clerk of Court. Check here if you are filing your complaint under 28 U.S.C. § 1915
without full prepayment of fees. va

Please Note: If your case is allowed to proceed and you are awarded compensatory damages against

a correctional facility or an official or agent of a correctional facility, the damage award will first be
used to satisfy any outstanding restitution orders pending. Before payment of any compensatorgs"
damages, reasonable attempts will be made to notify the victims of the crime for which you weré2.
convicted concerning payment of such damages. The restitution orders must be fully paid before anysD
part of the award goes to you.

DO NOT DETACH THE COVER SHEET FROM THE REST OF THE FORMS

azo2 £8 IAS
pnog ewiasdns ul PeAyoeg
Case 1:20-cv-01161-CCC-CA Document 1 Filed 07/10/20 Page 9 of 9

Franc, SCO Hernande >.
4% wader St,
Wilke S « Barre, PA RB 202

    

FOREVER
USA

 

Lu VaH Wa wine
FORE WER USA

Reesived in Susveme Court

JUL 0 1 2020 OPENEL sy Gy,
Pe

DUPreme, Couet

’ ,, & ar :
Og Play Sttge ry “ees bo \ COmMMEn Weal, Ave
ry 8, Ws Me %, AND; hy 4 Y S60

“Ole, Hm hale H ~ wel..
“8, tm Ney Sef Qrrisbor, PA. L- 7 a spree, SF
“on es PECHEOSS ccet Fale AM EY PAO fe Habe
ones
